EXHIBIT 10.01

 

CONFIDENTIAL SEPARATION AGREEMENT AND MUTUAL RELEASE

 

The Separation Agreement (“Agreement”) is entered between KANA Software, Inc.,
its officers, directors, employees, agents, attorneys, assignees, successors and
predecessors (collectively, “KANA”) and Tim Angst (“Employee”).

 

WHEREAS, Employee has been employed by KANA, and KANA and Employee have agreed
that Employee’s employment terminated as of the Employment Termination Date set
forth below; and

 

WHEREAS, KANA and Employee wish to sever their relationship in a way that
preserves the good will which exists between them.

 

NOW THEREFORE, in consideration of the mutual promises contained herein,
performance hereunder, and for other valuable consideration the receipt of which
is hereby acknowledged, the parties agree as follows:

 

1. Termination of Employment and Separation Compensation. Employee’s employment
with KANA terminated effective September 1, 2005 (“Employment Termination
Date”). Employee will continue to receive his base salary, including all health
and medical benefits, and will continue to be treated as a full-time employee of
KANA until the Employment Termination Date. However, Employee will not be
required to report to work, but shall be reasonably available at the Company’s
request to assist in any transition matters that arise. While Employee shall
continue to receive all health and medical related benefits up to the Employment
Termination Date, he shall not accumulate vacation or personal time off, and he
shall not be eligible to receive any commissions or other bonus payments. On the
Employee Termination Date, Employee agrees that the payment of the base salary
referenced in this Paragraph 1 shall be paid upon the Effective Date (as defined
in Section 18) . In full consideration for the covenants, promises and releases
set forth herein, and subject to Employee’s compliance with the terms of this
Agreement, and if Employee does not revoke this Agreement (as described in
Section 18 below), Employee will receive the following:

 

(a) Severance Pay: KANA will pay Employee $83,335 (“Severance Pay”), which
constitutes the equivalent of five (5) months of base salary for Employee that
was in effect as of April 28, 2005, less legally mandated payroll deductions and
withholdings. Severance Pay will be paid on a monthly basis over Five (5) months
beginning on the Effective Date (as defined in Section 18) (“Severance Period”).

 

(b) Options: As of the Employment Termination Date, Employee holds options to
purchase the shares of KANA Common Stock identified as “Shares Vested as of
Employment Termination Date” on Exhibit A at the applicable purchase Price
identified on Exhibit A (the “Options”). According to KANA’s stock option plans,
all further vesting would normally cease on the Employment Termination Date.
However, in exchange for your release of claims set forth below, KANA will
request that its Board of Directors and/or Compensation Committee approve a
change in vesting. As a result, at the Employment Termination Date, the shares
identified as Accelerated Options will become vested (the “Vested Options”) as
of the Employment Termination Date. The Vested Options represent an additional
vesting of five (5) months (to February 6, 2006). Solely the

 

Confidential     



--------------------------------------------------------------------------------

Options and Vested Options will be vested and exercisable by Employee. The delay
in KANA filing its Annual Report of Form 10-K for FY 2004, as well as the delay
in filing its Quarterly Report on Form 10-Q for the first quarter of FY 2005,
KANA is currently unable to allow option exercises. KANA’s ability to allow
option exercises may be further delayed should KANA be delayed in filing its
Form 10-Q for Q2 2005. However, Employee will have a full ninety (90) days from
the date on which KANA becomes authorized (subject to regulatory laws) to allow
option exercises (“Exercise Window”) to exercise Employee’s Options (to the
extent vested) and Vested Options. Employee understands and agrees that this
vesting schedule shall be approved by the Board of Directors and/or Compensation
Committee following the revocation period in Section 18 and only if Employee
does not revoke this Agreement. This Agreement is made by KANA solely in
exchange for the release of claims set forth below and Employee is not otherwise
entitled to the change in vesting by KANA. Notwithstanding any language to the
contrary in this Agreement, any stock option plan or stock option agreement,
Employee shall have until the later of the expiration date of the Exercise
Window or May 5, 2006 to exercise the Options or Vested Options.

 

2. Employee’s Release of Claims and Obligations.

 

Representation Regarding Existing Claims. Employee hereby warrants that as of
the Effective Date of this Agreement, Employee has not filed any legal action in
any court or federal, state or local government agency naming KANA or any KANA
representative as a party.

 

(a) Release of Claims By Employee. Employee, individually and on behalf of his
representatives, successors, and assigns, does hereby completely release and
forever discharge KANA, its shareholders, employees, owners, officers and
directors, Board Members, and all other representatives, agents, entities,
subsidiaries, divisions, directors, attorneys, successors, and assigns
(“Releasees”) from all claims, rights, demands, actions, obligations, and causes
of action of any and every kind, nature and character, known or unknown, which
Employee may now have, or has ever had, against any and all of them arising from
in any way connected with the employment relationship between the parties, any
actions taken or omitted during the relationship, the termination thereof, or
subsequent thereto. This release covers all statutory, common law,
constitutional and other claims, including but not limited to: all “wrongful
discharge” and “constructive discharge” claims; all claims relating to any
contracts of employment, express or implied; any claims for defamation,
misrepresentation, fraud, or breach of the covenant of good faith and fair
dealing, express or implied; any claim for negligent or intentional infliction
of emotional distress; any claim for negligence; any claims for attorney’s fees
or costs; and tort of claims of any nature; any claims under federal, state or
municipal statute or ordinance; any claims under the California Fair Employment
and Housing Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, 42 U.S.C. Section 1981, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the California Labor and Civil Codes,
The California Constitution, Federal Rehabilitation Act of 1973, Federal Family
and Medical Leave Act, California Family Rights Act, the Worker Adjustment and
Retraining Notification Act, and any other laws and regulation relating to
employment, employment discrimination, and employment termination. Employee
represents and warrants that as of the date Employee signs this Agreement, there
exists no claim, and Employee has filed no action in any court or governmental
agency naming any Releasee as a party.

 

However, nothing herein releases or waives Employee’s right to indemnification
from KANA based on any agreement between Employee and the Company, state or
federal law, or applicable policy of insurance.

 

Confidential     



--------------------------------------------------------------------------------

(b) Release of Claims By Employer. Employer, on behalf of its parent,
subsidiary, predecessor, successor and affiliate corporations, and their
respective shareholders, employees, owners, officers, directors, board members,
and all other representatives, agents, entities, subsidiaries, divisions, and
assigns (hereinafter “Releasors”), hereby releases Employee and his executors,
administrators, heirs and agents from all claims, rights, demands, actions,
obligations, causes of action of any and every kind, nature and character, known
or unknown, which Releasors may now have or ever have had or arising from and in
any way connected with the employment relationship and its termination of
Employee or any other matter arising or occurring prior to the date this
Agreement is signed.

 

(c) Waiver of Unknown Future Claims. Employee and KANA have read Section 1542 of
the Civil Code of the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.

 

Employee and KANA acknowledge that Section 1542 gives him/it the right not to
release existing claims of which he/it is not now aware, unless he/it
voluntarily chooses to waive this right. Having been so apprised, Employee
nevertheless hereby voluntarily waives the rights described in Section 1542, and
elects to assume all risks for claims that now exist in his/its favor known or
unknown, arising from the subject matter of this Agreement.

 

(d) Return of KANA Property. Employee hereby represents that he has returned any
and all of KANA’s property, including, but not limited to, all equipment, and
originals and copies of any files, memoranda, or other documents, and all
records and credit cards, in his possession or control.

 

(e) Confidential Information. Employee hereby acknowledges that as a result of
Employee’s employment with KANA, Employee has had access to and has acquired
Confidential Information and trade secrets concerning KANA’s operations, its
future plans and its methods of doing business, including, but not limited to,
information about KANA’s customers, product development, research, technology,
financial, marketing, pricing, cost, compensation and other matters. Employee
agrees to hold all such Confidential Information in strictest confidence and to
not use or disclose Confidential Information to anyone. Employee further
confirms that Employee has delivered to KANA all documents and data of any
nature containing or pertaining to such Confidential Information and that
Employee has not taken, and will not take with him any such documents or data or
any reproduction thereof.

 

(e) Nondisparagement; Affirmative Representation. Each party agrees that it will
not disparage the other party, or a party’s products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them, in any written or oral statement.

 

Confidential     



--------------------------------------------------------------------------------

3. KANA’s Obligations and Consideration. In exchange for the release and
agreements that Employee is making herein, KANA agrees as follows:

 

(a) Payment. KANA will pay the amounts and provide the other consideration set
forth in Section 1 above.

 

(b) References. In accordance with KANA’s standard policy, KANA may only confirm
dates and title of Employee’s position and term of employment; and will, solely
at Employee’s request, confirm salary information.

 

4. Termination. In the event that Employee violates any of his/her obligations
under this Agreement, KANA will be entitled to any monetary and other damages
KANA sustains as a result of such breach, and full equitable relief, including,
but not limited to injunctions, restraining orders, and any other remedy
available at law and in equity. In the event that KANA violates any of its
obligations under this Agreement, Employee will be entitled to any monetary and
other damages Employee sustains as a result of such breach, and full equitable
relief, including, but not limited to injunctions, restraining orders, and any
other remedy available at law and in equity.

 

5. COBRA. Employee has the option, at Employee’s own expense, to continue health
insurance coverage provided by KANA as of the Employment Termination Date
pursuant to the terms and condition of COBRA. Information concerning COBRA
continuation coverage will be provided to Employee under separate cover from
COLT Express COBRA administrators. Employee has 60 days from the Employment
Termination Date to notify COLT in writing of his election to so continue his
continuation coverage.

 

6. Confidentiality of this Agreement. KANA and Employee agree that the
existence, terms and conditions of this Agreement, including any and all
references to any alleged underlying claims, are strictly confidential. Neither
party will disclose, discuss or reveal the existence or the terms of this
Agreement with any persons, entities or organizations except Employee’s
attorney, financial advisor, immediate family, or as required by court order.
Additionally, Employee acknowledges that KANA may be required to file the terms
of this Agreement with the SEC or other regulatory agencies and hereby consents
to any such disclosures.

 

7. Severability. Should any of the provisions of this Agreement be determined to
be invalid by a court or government agency of competent jurisdiction, such
determination will not affect the enforceability of the other provisions herein.
California law will govern the validity, interpretation and enforcement of this
Agreement.

 

8. Preparation of Agreement. This Agreement will not be construed against any
one party, regardless of which party initially drafted it. The parties expressly
agree that this Agreement will be construed and enforced as a mutually prepared
Agreement.

 

9. Complete and Voluntary Agreement. This Agreement, the Employee’s stock option
agreement and the related stock option plan constitute the entire understanding
of the parties on the subjects covered. Employee expressly warrants that he has
carefully read and fully understands this Agreement; that he has had the
opportunity to seek legal counsel of his own choosing and to have the terms of
the Agreement fully explained to him; that he is not executing this Agreement in
reliance on any promises, representations or inducements other that those
contained herein; and that he is executing this Release voluntarily, free of any
duress of coercion. Employee fully understands Employee’s right to discuss all
aspects of this Agreement with Employee’s private attorney; to the extent, if
any, Employee desires, Employee has availed him of this right.

 

Confidential     



--------------------------------------------------------------------------------

10. Attorney’s Fees. If any action at law or in equity is brought to enforce the
terms of this Agreement, the prevailing party will be entitled to recover
reasonable attorney’s fees, expert fees, costs and expenses from the other
party, in addition to any other relief to which such prevailing party may be
entitled.

 

11. Legal and Equitable Remedies. Each party will have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief without prejudice to any other rights or remedies that it may
have at law or in equity for breach of this Agreement.

 

12. No Admission of Liability. This Agreement is not and will not be construed
to be an admission or evidence of any wrongdoing or liability on the part of a
party, and/or, its representatives, attorneys, agents, partners, officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns. This Agreement will be afforded the maximum protection
allowable under California Evidence Code Section 1152 and/or any other state or
Federal provisions of similar effect.

 

13. Waiver. The parties agree that the failure of a party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way any party’s full right or ability to require
performance of the same, or any other provisions of this Agreement, at any time
thereafter.

 

14. Entire Agreement. This Agreement, the Employee’s stock option agreement and
the related stock option plan constitute the entire agreement between Employee
and KANA with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter.

 

15. Successors and Assigns. This Agreement will be binding upon all parties
hereto and, as applicable, their heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all parties
hereto and to their respective heirs, administrators, representatives,
executors, successors, and assigns.

 

16. Modification. This Agreement may not be altered, amended, modified, or
otherwise changed in any respect except by a written agreement which
specifically refers to this Agreement, and which is duly executed by an
authorized representative of each of the Parties hereto.

 

17. Headings. The headings of the paragraphs of this Agreement are for
convenience only and are not binding upon any interpretation of this Agreement.

 

Confidential     



--------------------------------------------------------------------------------

18. Reconsideration; Right to Revoke. Employee is advised to consult with an
attorney prior to executing this Agreement. Employee represents and agrees that
Employee fully understands Employee’s right to discuss all aspects of this
Agreement with Employee’s private attorney, that to the extent, if any, Employee
desires, Employee has availed himself of this right, that Employee has carefully
read and fully understands all of the provisions of this Agreement, and that
Employee is voluntarily entering into this Agreement. Employee understands and
agrees that the General Release and Waiver of Claims contained in this Agreement
is in exchange for consideration specified herein, and that Employee would not
otherwise be entitled to such consideration. Employee represents that Employee
is at least forty (40) years of age. Employee acknowledges that he was offered a
period of at least twenty-one (21) calendar days to consider the terms of this
Agreement (“Reconsideration Period”). Employee may execute the Agreement at any
time during the Reconsideration Period which shall mean that the Reconsideration
Period has ended. For a period of seven (7) days following execution of this
Agreement (“Cooling Off Period”), Employee may revoke this Agreement. The date
immediately following the Cooling Off Period shall be the Effective Date of this
Agreement.

 

19. Expiration of Offer. KANA’s offer to enter into this release will expire at
5:00 p.m. (PDT) on October 5, 2005 (twenty-one days from delivery to employee).

 

EMPLOYEE    KANA Software, Inc. By:  

/s/ Tim Angst

--------------------------------------------------------------------------------

   By:  

John M. Thompson

--------------------------------------------------------------------------------

    Tim Angst          Date:  

9/30/05

   Date:  

9/30/05

 

Confidential     



--------------------------------------------------------------------------------

EXHIBIT A

 

Closing Statement

 

Termination Date: 9/1/2005

 

Tim Angst

 

Exercisable Options

 

Number


--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

  

Plan

/Type

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

   Shares
Granted


--------------------------------------------------------------------------------

   Shares
Exercised


--------------------------------------------------------------------------------

   Options
Exercisable as
of Date of
Termination of
Employment


--------------------------------------------------------------------------------

   Accelerated
Options


--------------------------------------------------------------------------------

   Total
Options
Exercisable


--------------------------------------------------------------------------------

  

Last Date to Exercise

--------------------------------------------------------------------------------

KA001892    5/14/2004    K99/ISO    $ 2.7700    100,000    0    33,333    10,417
   43,750    See Separation Agreement KA002087    3/2/2005    BB99/NQ    $
1.5910    72,500    0    7,552    9,062    16,114    See Separation Agreement
KA002096    3/24/2005    BB99/NQ    $ 1.8700    30,100    0    30,100    0   
30,100    See Separation Agreement KA001893    5/14/2004    BB99/NQ    $ 2.7700
   300,000    0    100,000    31,250    131,250    See Separation Agreement     
     TOTALS           502,600    0    170,985    50,729    221,214     

 

Employee acknowledges that acceleration of certain options granted to him may
effect a change of such options from ISO Grants to NQ (non qualified) grants.

 

Confidential     